Case 4:21-cv-00069-JMS-DML Document 1 Filed 04/30/21 Page 1 of 3 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               NEW ALBANY DIVISION

GERALDINE MARSH,                                   )    CASE NO. 4:21-cv-69
                                                   )
              Plaintiff,                           )
                                                   )
       v.                                          )
                                                   )
WAL-MART STORES EAST, L.P.,                        )
                                                   )
              Defendant.                           )



                                     NOTICE OF REMOVAL

       Robert B. Thornburg, counsel for Defendant Wal-Mart Stores East, L.P., states:

       1.      On March 25, 2021, Plaintiff filed her Complaint for Damages against Defendant

Wal-Mart Stores East, L.P. in the Jennings County Superior Court of Indiana, under Cause No.

40D01-2103-CT-000006.

       2.      Wal-Mart Stores East, L.P., an Arkansas corporation with its principal place

of business in Arkansas is a wholly-owned subsidiary of Walmart, Inc. Walmart, Inc. is a

publicly traded company on the New York Stock Exchange and traded under the symbol WMT,

a Delaware corporation with its principal of business in Arkansas. No publicly traded entity

owns more than 10% of the company.

       3.      Plaintiff is a citizen of the state of Indiana.

       4.      The matter in controversy exceeds $75,000.00, exclusive of interests and costs;

this action does not arise under the Workmen’s Compensation laws of any state; is not brought

against a common carrier or its receivers or trustees; does not arise under 45 U.S.C. §§ 51-60;

and, therefore, this cause is removable to this Court under 28 U.S.C. § 1441(b).
Case 4:21-cv-00069-JMS-DML Document 1 Filed 04/30/21 Page 2 of 3 PageID #: 2




       5.      This Notice of Removal is being filed with this Court within 30 days after the

receipt of the Complaint and Summons by the defendant and receipt of information from

Plaintiff’s counsel that the amount in controversy exceeds $75,000 in that counsel is unwilling to

stipulate that the amount in controversy does not exceed $75,000 due the nature and extent of the

Plaintiff’s injuries. As a result, this case is removal to this Court under 28 U.S.C. § 1446(b)(3).

       6.      Copies of all process, pleadings, and orders served upon petitioner in the state

court action are attached hereto. Promptly hereafter, written notice will be given to all adverse

parties and to the Clerk of the Jennings County Superior Court of Indiana, that this Petition for

Removal is being filed with this Court.

       WHEREFORE, Defendant prays that the entire state court action, under Cause No.

40D01-2103-CT-000006, now pending in the Jennings Superior Court of Indiana, be removed to

this Court for all further proceedings.



                                                 Respectfully submitted,

                                                 FROST BROWN TODD LLC

                                                 By: /s/ Robert B. Thornburg
                                                     Robert B. Thornburg, #19594-02

                                                      Attorneys for Defendant Wal-Mart Stores
                                                      East, L.P.




                                            Page 2 of 3
Case 4:21-cv-00069-JMS-DML Document 1 Filed 04/30/21 Page 3 of 3 PageID #: 3




                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 30th day of April, 2021, the foregoing was filed electronically.

Notice of this filing will be sent to the following parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.

Bradford J. Smith
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
brads@kennunn.com
Attorney for Plaintiff


                                                       /s/ Robert B. Thornburg
                                                       Robert B. Thornburg

FROST BROWN TODD LLC
201 North Illinois Street, Suite 1900
PO Box 44961
Indianapolis, IN 46204
317-237-3800
Fax: 317-237-3900
rthornburg@fbtlaw.com



LR08000.0742344 4846-0331-2871v1




                                             Page 3 of 3
